Citation Nr: 0929337	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  07-05 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to a compensable rating for residuals of a 
shell fragment wound to the left axilla.

3.  Entitlement to an initial disability rating in excess of 
10 percent for post-traumatic stress disorder (PTSD).  

4.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity, to include as due to 
exposure to herbicides.

5.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity, to include as due to 
exposure to herbicides.

6.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity.

7.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity.

8.  Entitlement to service connection for arthritis of the 
cervical spine on a direct basis. 

9.  Entitlement to service connection for arthritis of the 
cervical spine as secondary to the service-connected shell 
fragment wound to the left axilla.  

10.  Entitlement to service connection for arthritis of the 
bilateral shoulders on a direct basis. 

11.  Entitlement to service connection for arthritis of the 
bilateral shoulders as secondary to the service-connected 
shell fragment wound to the left axilla.  

12.  Entitlement to service connection for arthritis of the 
left arm on a direct basis.

13.  Entitlement to service connection for arthritis of the 
left arm as secondary to the service-connected shell fragment 
wound to the left axilla.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1969 to January 
1971. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from several rating decisions by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to 
compensable ratings for hearing loss and residuals of a shell 
fragment wound, as well as arthritis of the spine, left arm, 
and bilateral shoulders and peripheral nerve disorders of all 
four extremities.  A February 2007 rating decision granted 
service connection for PTSD and assigned a noncompensable 
rating.  

During the pendency of the Veteran's appeal, the RO awarded 
an increased evaluation for the service-connected PTSD from 
noncompensable to 10 percent, effective July 12, 2005, the 
date the Veteran's claim for service connection was received.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an original or increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law or regulations, and it 
follows that such a claim remains in controversy where less 
than the maximum benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).   The Court further held that, where a 
claimant has filed a notice of disagreement as to a RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  Thus, 
the issue remains in appellate status. 

A hearing on these matters was held before the undersigned 
Veterans Law Judge sitting at the RO on September 9, 2008.  A 
copy of the hearing transcript has been associated with the 
file.

The issues of entitlement to an increased rating for PTSD, 
and arthritis of the spine, bilateral shoulders, and left arm 
as secondary to the service-connected shell fragment wound, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

Contentions and testimony by the Veteran could be construed 
as raising a claim of service connection for peripheral 
vascular disease of the lower extremities.  This matter has 
not been developed on appeal and is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  There is no competent medical evidence reflecting 
bilateral hearing loss is compensably disabling or has 
increased in severity.

2.  Residuals of a shell fragment wound of the left axilla 
are manifested by a superficial scar 4.5 cm by 1.5 cm, which 
is slightly atrophic, nontender, and noninflamed.  The scar 
was not painful on VA examination.  There are no limitations 
of motion associated with the injury.

3.  During the September 2008 hearing, the Veteran indicated 
on the record his desire to withdraw his appeal for service 
connection for peripheral neuropathy of the right upper 
extremity.  

4.  During the September 2008 hearing, the Veteran indicated 
on the record his desire to withdraw his appeal for service 
connection for peripheral neuropathy of the left upper 
extremity.  

5.  During the September 2008 hearing, the Veteran indicated 
on the record his desire to withdraw his appeal for service 
connection for arthritis of the cervical spine on a direct 
basis.

6.  During the September 2008 hearing, the Veteran indicated 
on the record his desire to withdraw his appeal for service 
connection for arthritis of the bilateral shoulders on a 
direct basis.

7.  During the September 2008 hearing, the Veteran indicated 
on the record his desire to withdraw his appeal for service 
connection for arthritis of the left arm on a direct basis.  
  
8.  The Veteran does not have peripheral neuropathy in the 
lower extremities.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 
6100 (2008).

2.  The criteria for a compensable rating for residuals of a 
shell fragment wound to the left axilla are not met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 
4.118, Diagnostic Code 7805 (2008).

3.  The criteria for withdrawal of a substantive appeal by 
the Veteran with regard to the issue of entitlement to 
service connection for peripheral neuropathy of the right 
upper extremity have been met.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 20.202, 20.204 (2008).

4.  The criteria for withdrawal of a substantive appeal by 
the Veteran with regard to the issue of entitlement to 
service connection for peripheral neuropathy of the left 
upper extremity have been met.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 20.202, 20.204 (2008).

5.  The criteria for withdrawal of a substantive appeal by 
the Veteran with regard to the issue of entitlement to direct 
service connection for arthritis of the cervical spine have 
been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 
C.F.R.            §§ 20.202, 20.204 (2008).

6.  The criteria for withdrawal of a substantive appeal by 
the Veteran with regard to the issue of entitlement to direct 
service connection for arthritis of the bilateral shoulders 
have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 20.202, 20.204 (2008).

7.  The criteria for withdrawal of a substantive appeal by 
the Veteran with regard to the issue of entitlement to direct 
service connection for arthritis of the left arm have been 
met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 20.202, 20.204 (2008).

8.  Peripheral neuropathy of the lower extremities was not 
incurred or aggravated in service and may not be presumed to 
have been incurred therein .  38 U.S.C.A. § 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated August 2005, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
Veteran of: information and evidence necessary to 
substantiate the claims for increased ratings; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  In 
June 2008, the Veteran was provided with notification of the 
Diagnostic Codes applicable to his increased rating claims 
and advised to submit evidence of the effect of his 
disabilities on his employment and daily life in accordance 
with Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The Veteran has been medically evaluated in 
conjunction with his claim for an increased rating for 
residuals of a shell fragment wound to the left axilla.  

The Board notes that the Veteran has been scheduled for 
several VA audiological examinations to determine the current 
severity of his service connected bilateral hearing loss.  In 
March 2006, it was noted that the Veteran refused to 
participate in the examination.  In January 2007, the VA 
examination was terminated because of an excessive amount of 
cerumen in the Veteran's ears and the Veteran's inability to 
tolerate its removal.  In March 2007, the test was terminated 
because of "non organic results."  The examiner indicated 
on his report that the Veteran exhibited poor response 
results which were repeated even after counseling.  

Regulations provide that Veterans have an obligation to 
report for VA examinations and reexaminations which are 
scheduled in connection with their claims, and if a Veteran, 
without good cause, fails to report for such examination, an 
increased rating claim is to be denied.  38 C.F.R. §§ 3.326, 
3.327, 3.655 (2008); Engelke v. Gober, 10 Vet. App. 396 
(1997). 

Furthermore, the duty to assist is not a one-way street.  If 
the Veteran wishes help, he cannot passively wait for it in 
circumstances where he may or should have information that is 
essential in obtaining putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Here, the Veteran's 
cooperation in testing was required to obtain necessary 
evidence as determine the status of his current hearing 
disability.  Because the Veteran has both failed to report 
and failed to cooperate in testing, the Board finds that VA's 
duties to notify and assist have been met.
 
Increased Rating - Legal Criteria

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
found in 38 C.F.R. Part 4.  Disability ratings are intended 
to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation 
of a service-connected disorder requires a review of the 
Veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  When a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply to the Veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Hearing Loss

Service connection was granted for bilateral hearing loss by 
rating decision dated April 2003.  A noncompensable rating 
was assigned.  The claim on appeal was filed in July 2005.  
The Veteran has indicated that his service-connected 
disability has worsened in severity.

The assignment of a disability evaluation for hearing 
impairment is derived by a purely mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Evaluations for defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by pure tone 
audiometry tests.  See 38 C.F.R. § 4.85.  "Pure tone 
threshold average" is the sum of the pure tone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R.             
§ 4.85(d).  To evaluate the degree of disability for service-
connected hearing loss, the rating schedule establishes 
eleven auditory acuity levels, designated from level I for 
essentially normal acuity, through level XI for profound 
deafness.  See 38 C.F.R. § 4.85.   

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the nonservice-connected ear will be assigned a Roman numeral 
designation for hearing impairment of I.  38 C.F.R. § 4.85 
(2007).  

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  38 C.F.R. 
§ 4.86(b).  Where the impaired hearing is only service-
connected for one ear, the non-service-connected ear is 
assigned a numeric designation level of "I".  See 38 C.F.R. 
§ 4.85(f).  

A review of the record shows that there is no audiogram 
documenting an increase in severity of the Veteran's hearing 
loss.  The Veteran failed to report for his March 2006 
examination with no explanation.  In January 2007, testing 
was not done due to excess cerumen in the ears and the 
Veteran's inability to tolerate its removal.  A March 2007 
test was terminated for "non organic results."  The 
examiner found that the test results were unreliable due to 
lack of cooperation on the Veteran's part.  The examiner 
indicated on his report that he counseled the Veteran about 
the need for appropriate test results, but the post-
counseling results were even more unreliable than before.  As 
a result, the test was terminated.  

During his September 2008 hearing, the Veteran requested that 
he be scheduled for another VA audiological examination to 
determine the current severity of his hearing loss.  The 
Board finds, however, that VA's duty to assist has been met 
in this case and that scheduling another examination at this 
point would be futile.  The Veteran has been scheduled for 
several VA examinations, none of which have yielded results 
that can be used in analyzing the Veteran's claim.  The 
failure to obtain objective findings necessary to evaluate 
the hearing loss have been due to the Veteran's inability to 
tolerate removal of cerumen from the ears, his failure to 
report for the examination, and his failure to cooperate 
during testing.  In the absence of medical evidence 
corroborating the Veteran's claim for an increased rating for 
hearing loss, the claim must be denied.  

Increased Rating for Residuals of a Shell Fragment Wound to 
the Left Axilla

Service connection was granted for residuals of a shell 
fragment wound to the left axilla by rating decision dated 
May 1971, and a noncompensable rating was assigned.  The 
Veteran filed the instant claim in July 2005, indicating that 
his service connected disability has increased in severity.

The Veteran's residuals of a shell fragment wound are rated 
under Diagnostic Code (DC) 7805, which provides that other 
scars are to be rated on limitation of function of affected 
part.  38 C.F.R. § 4.118, DC 7805.  

The Veteran received a VA scars examination in November 2006.  
The examiner noted a 4.5 centimeter by 1.5 centimeter scar in 
the left axilla which was superficial and well healed.  The 
scar was described as "slightly atrophic, but ...nontender and 
... not inflamed."  It was not adherent to underlying 
structures.  The Veteran reported no symptoms of the scar, 
including pain.  It was not elevated or depressed, and of 
only slightly lighter pigmentation than the rest of the 
Veteran's skin.  There was no limitation of motion noted due 
to the scar.  It was not disfiguring.  There were no 
limitations of employment or activities of daily living 
reported due to the scar.  

During his September 2008 hearing testimony, the Veteran 
stated that the only limitation of motion that he felt as a 
result of the scar came when he lifted his arm over his head 
to put on a shirt.  During that activity, the Veteran noted, 
he felt a pulling sensation.  He did not state that the 
pulling sensation impeded motion of the arm.  However, on 
objective testing in 2006, no compensable limitation of 
motion was exhibited and entitlement to an increased rating 
under DC 7805 has not been shown.

The Board also finds that no other potentially applicable DC 
affords the Veteran a higher evaluation for service connected 
residuals of a shell fragment wound to the left axilla.  DC 
7800 is inapplicable as it refers only to scars of the head, 
face or neck.  DC 7801 is applicable when scars are deep or 
cause limited motion.  The scar at issue here is superficial 
and does not cause limited motion.  The scar does not cover 
144 square inches as contemplated by DC 7802.  It is not 
unstable per DC 7803.  The Veteran reported no symptoms of 
the scar, including pain, during his VA examination, that 
would entitle him to an increased rating under DC 7804.  

The Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The evidence of record does not demonstrate that the 
Veteran's service-connected residuals of a shell fragment 
would to the left axilla present an exceptional or unusual 
disability picture with related factors such as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  Consequently, the Board 
concludes that a remand for consideration of the assignment 
of an extraschedular rating is not warranted in this case.  
See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); see also 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).

Withdrawal of Claims

The Board does not have jurisdiction to review the claims for 
peripheral neuropathy of the upper extremities and service 
connection on a direct basis for arthritis of the cervical 
spine, bilateral shoulders, and left arm, and therefore they 
are dismissed.

A review of the record reflects that the Veteran perfected an 
appeal with respect to these claims in February 2007.  During 
a pre-hearing conference conducted prior to his September 
2008 hearing before the Board, the Veteran indicated that he 
was withdrawing the issues of entitlement to service 
connection for peripheral neuropathy of the upper extremities 
and service connection on a direct basis for arthritis of the 
cervical spine, bilateral shoulders, and left arm.  

An appeal may be withdrawn in writing at any time before a 
decision is rendered by the Board.  38 C.F.R. § 20.204(b).  
The Veteran's statements at the pre-hearing conference have 
been transcribed and reduced to writing; therefore, his 
withdrawal of these issues is valid.  Once the Veteran 
withdrew these issues, there remained no allegations of error 
of fact or law for appellate consideration.  The Board does 
not have jurisdiction to review these issues on appeal and 
they are dismissed.  38 U.S.C.A. § 7105(d)(5).  

Peripheral Neuropathy of the Lower Extremities

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110: 38 C.F.R. §§ 3.303.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes, Hodgkin's disease; multiple 
myeloma; Non- Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

Simply stated, the Veteran did not exhibit peripheral 
neuropathy in the lower extremities in service or following 
active duty.  While the Veteran specifically filed a claim of 
service connection for peripheral neuropathy in the lower 
extremities related to his presumed herbicide exposure in 
service, he has consistently referred to clinical records 
reflecting treatment for peripheral vascular disease in the 
lower extremities.  These and other clinical data in the 
claims folder fail to show the presence of peripheral 
neuropathy.  On neurological testing in April 2006, the only 
complaints referred to the upper extremities, and testing of 
the lower (and upper) extremities revealed normal findings.  
Absent a finding of current disability, compensation may not 
be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability").  


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.

Entitlement to a compensable rating for residuals of a shell 
fragment wound to the left axilla is denied.

The claim for entitlement to service connection for 
peripheral neuropathy of the right upper extremity, to 
include as due to exposure to herbicides, is dismissed.

The claim for entitlement to service connection for 
peripheral neuropathy of the left upper extremity, to include 
as due to exposure to herbicides, is dismissed.

The claim for entitlement to direct service connection for 
arthritis of the cervical spine is dismissed.

The claim for entitlement to direct service connection for 
arthritis of the bilateral shoulders is dismissed.

The claim for entitlement to direct service connection for 
arthritis of the left arm is dismissed.

Entitlement to service connection for peripheral neuropathy 
of the right lower extremity is denied.

Entitlement to service connection for peripheral neuropathy 
of the left lower extremity is denied.


REMAND

The Veteran testified during his September 2008 hearing 
indicate that the symptomatology associated with his PTSD has 
worsened since the last VA examination performed in November 
2006.  Specifically, he noted a decrease in memory 
functioning.  The Veteran's wife provided a contemporaneous 
lay statement also discussing the Veteran's memory loss. VA 
is obliged to afford a Veteran a contemporaneous examination 
where there is evidence of an increase in the severity of the 
disability.  See VAOPGCPREC 11-95 (1995).  

The Veteran has attributed his current diagnosis of cervical 
spondylosis and evidence of pain in the shoulders and left 
arm to the shell fragment wound he sustained in service.  The 
Veteran has not yet been afforded a VA examination to 
ascertain the etiology of his disabilities.  The Board finds 
that a VA examination is necessary, as the evidence indicates 
that the disabilities "may be associated" with military 
service or with a service connected disability.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination in order to 
ascertain the current level of severity of 
his service-connected PTSD.  The claims 
folder should be reviewed prior to the 
examination, and a notation to the effect 
that this record review took place should 
be included in the report.  

The examiner is requested to determine all 
current manifestations associated with the 
Veteran's service-connected PTSD and to 
comment on their severity; and 
specifically address the degree of social 
and occupational impairment caused by the 
Veteran's PTSD.  A current Global 
Assessment of Functioning (GAF) scale 
score should be provided.   

2.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
nature and etiology of his cervical spine 
disorder, bilateral shoulder pain, and 
left arm pain.  The claims folder, to 
include a copy of this remand, must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims folder 
was reviewed.  Any indicated studies 
should be performed.

The examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that any cervical 
spine disorder, bilateral shoulder 
disorder, or left arm disorder diagnosed 
on examination was caused or aggravated by 
his service connected residuals of a shell 
fragment wound to the left axilla.  The 
examiner should provide a comprehensive 
report, including a complete rationale for 
any conclusions reached. 

3.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issues on appeal 
continue to be denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  The 
Veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


